Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 12/10/2020, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 01/10/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed is being directed to non-statutory subject matter.
Regarding claim(s) 1-20, the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
Claim(s) 1, 13 and 20 is/are directed to retrieving/accessing of files based on access permission… These method steps recite certain method of human activities (step 2A, prong 1). 
The additional elements, permission to access the directory, which is access a specific location. Hence, the additional limitations do not integrate the abstract idea into a practical application (step 2A, prong 2).
Furthermore, the claims do not recite any element or combination of elements that amount to significantly more than the abstract idea (step 2B) for the reason explained above (i.e. applying the abstract idea using a generic computer component).  In view of the combination of elements, the claims are drawn to an abstract idea (mathematical concepts or mental process) without significantly more. Therefore, the claim is not directed to patent eligible matter.

Dependent claim(s) 2-12 and 14-19 is/are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above. Please see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf
In order to overcome the rejections based on step 2A-step 2B, the examiner recommends to amend the claims to recite, for instance, a practical use or application of the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recites, “A computer-readable medium …” from the specification paragraph [0064]- [0065], it states “[0064]  As will be appreciated by one skilled in the art, embodiments described herein may be embodied as a system, method or computer program product. Accordingly, embodiments may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, embodiments described herein may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. 
 
 
 
[0065]  Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing....”.
	Based on cited disclosure above, it is determined that the computer readable medium carrying a signal. In addition, transitory forms of signal transmission through transmission medium such as radio broadcast, electrical signals through a wire, and light pulses through a fiber-optic cable, are embodiments that are not directed to statutory subject matter because those transmissions convey only information encoded in the manner are transitory (In re Nuijten 84 U.S.P.Q.2d 1495). Therefore, claim 20 recites non-statutory subject matter.
	Applicants' are suggested to amend the claim by replacing the term “A computer-readable medium” with “A non-transitory computer-readable medium” to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornqvist (Pub. No.: US 2008/0306954 A1) in view of Dasari et al. (Pub. No.: US 2021/0377276 A1; hereinafter Dasari).
Regarding claims 1, 13 and 20, Hornqvist discloses a method for managing access to files on a computer file system, comprising:
receiving, from an application, a request by a user to access a specified file on a file system through the application (receive search query from user on stored file via browser/application [Hornqvist; ¶134-138; fig. 28B, 29B and associated texts]);
retrieving, from a permission repository, a permission record based on information about the application, the user, and the specified file (getting the permission cache from the metadata database [Hornqvist; ¶125-126]);
determining whether the user has permission to access the file in which the specified file is located (determine if permission is valid/invalid [Hornqvist; ¶134-138; fig. 27, 28B, 29B and associated texts]);
determining whether the application is allowed to access the specified file (display the file in browser/application if user is permitted to access the file [Hornqvist; ¶134-138; fig. 27, 28B, 29B and associated texts]); and 
based on determining that the user has permission to access the specified file is located and determining that the application has permission to access the specified file, retrieving the specified file from the directory and granting the application access to the specified file (retrieved and access the file when user’s is permitted [Hornqvist; ¶134-138; fig. 27, 28B, 29B and associated texts]).
Hornqvist discloses use permissions checking when deciding whether to allow access to a file are described. In one exemplary embodiment, a method includes receiving a notification of a change of permissions of a directory in a hierarchical file system and determining, in response to the notification, whether to update partially a permissions cache which is used in screening access based on permissions. Hornqvist does not specify the permission to access a directory in the file system; however, in a related and analogous art, Dasari teaches access control to provide set of permission and policy to access a directory and not just particular file [Dasari; ¶115-119]. It would have been obvious before the effective filing date of the claimed invention to modify Hornqvist in view of Dasari with the motivation to easier access file and sharing of contents.

Regarding claims 2 and 14, Hornqvist-Dasari combination discloses wherein determining whether the application has permission to access files in the directory comprises determining, for the application, that the permission record indicates that the application has a valid lease to the directory (the directory access can be temporal with validity period, which can send when it will expire [Dasari; ¶36, 80, 134]). The motivation to easier access file and sharing of contents with time limit.

Regarding claims 3 and 15, Hornqvist-Dasari combination discloses wherein determining that the application has a valid lease to the directory comprises: determining that a current time is before a lease expiration time specified in the permission record (revoke access when time-bound expiry [Dasari; ¶36, 80, 134]). The motivation to easier access file and sharing of contents with time limit.

Regarding claims 4 and 15, Hornqvist-Dasari combination discloses wherein determining that the application has a valid lease to the directory comprises: determining that a number of times over a time period during which the application is allowed to access files in the directory is less than a number of times over the time period that the application has accessed files in the directory (the user have access until expire, revoke access when time-bound expiry [Dasari; ¶36, 80, 134]). The motivation to easier access file and sharing of contents with time limit.

Regarding claims 5 and 16, Hornqvist-Dasari combination discloses further comprising: based on a determination that the application has a valid lease to the directory, incrementing the number of times over the time period that the application has accessed files in the directory (the user have access until expire, revoke access when time-bound expiry [Dasari; ¶36, 80, 134]). The motivation to easier access file and sharing of contents with time limit.

Regarding claims 6 and 17, Hornqvist-Dasari combination discloses further comprising: upon determining that the application does not hold a valid lease to the directory, requesting, from the user, a grant of a lease to the application to access the directory; and upon receiving an indication that the application is granted the lease to access the directory: granting the application access to the specified file in the directory, and writing information about the granted lease to the permission repository (if the user does not have enough permission, the access permission can be expand or modify to grant access [Dasari; ¶32-36, 80, 134]). The motivation to easier access file and sharing of contents with time limit.

Regarding claim 9, Hornqvist-Dasari combination discloses the method of claim 1, wherein determining whether the application is allowed to access files in the directory comprises: identifying a type of the specified file; and determining that the application is allowed to access the type of the specified file in the directory based on a determination that the application is compatible with the type of the specified file (determine the particular type of files, e.g., mp3, jpeg, etc., and make sure the application can access that file [Hornqvist; ¶81-84]).

Regarding claim 10, Hornqvist-Dasari combination discloses the method of claim 1, wherein permissions in the permission repository specify permissions based on a location of a computer such that the application is allowed to access files in the directory when the computer is located in a trusted location and disallowed from accessing files in the repository when the computer is located in an untrusted location (determined that the device is on trusted domain [Dasari; ¶34, 56]). The motivation is to prevent hackers from accessing protected contents.

Regarding claim 11, Hornqvist-Dasari combination discloses the method of claim 10, wherein the application is executed locally on the computer (the application, such as photoshop are locally stored [Hornqvist; ¶81-85]).

Regarding claim 12, Hornqvist-Dasari combination discloses the method of claim 1, wherein the permission record specifies permissions to access files in the directory based on a class of the application (the application can access the particular file when it is the right type/class [Hornqvist; ¶81-84]).

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornqvist-Dasari combination in view of Goyal et al. (Pub. No.: US 2013/0276067 A1; hereinafter Goyal).
Regarding claims 7 and 18, Hornqvist-Dasari combination does not explicilty discloses wherein the permission record comprises a cryptographic key for encrypting and decrypting files in the directory, and wherein granting the application access to the file comprises granting the application access to a decrypted version of the file in a temporary location; however, in a related and analogous art, Goyal discloses of a lease/encryption/decryption key for encrypting/decrypting of content and which one can only perform the function when the lease key is valid [Goyal; ¶21-24, 82, 127]. It would have been obvious before the effective filing date of the claimed invention to modify Hornqvist-Dasari combination in view of Goyal to use lease key with the motivation to better secure the content in case the content is piracy.

Regarding claims 8 and 19, Hornqvist-Dasari-Goyal combination discloses further comprising: receiving, from the application, a request to save a modified version of the file; saving the modified version of the file in the temporary location (the user can modify the existing file which is stored [Hornqvist; ¶128]).
encrypting the modified version of the file using the cryptographic key; replacing the file in the directory with the encrypted modified version of the file; and removing the decrypted version of the file and the modified version of the file from the temporary location (a lease/encryption/decryption key for encrypting/decrypting of content and which one can only perform the function when the lease key is valid [Goyal; ¶21-24, 82, 127]. It would have been obvious before the effective filing date of the claimed invention to modify Hornqvist-Dasari combination of modify file in view of Goyal to use lease key with the motivation to better secure the content in case the content is piracy.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432